Citation Nr: 1045842	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-13 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for rheumatoid arthritis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1955 to October 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in September 2009, at 
which time the Board remanded it for additional development.  The 
requested development has been completed, and the claim is 
properly before the Board for appellate consideration.

FINDINGS OF FACT

The competent and probative evidence preponderates against a 
finding that rheumatoid arthritis is due to any incident or event 
in active service, and arthritis was not manifested either in 
service or within one year after separation from service


CONCLUSION OF LAW

Rheumatoid arthritis was not incurred in or aggravated by 
service, and arthritis may not be presumed to have been incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In December 2005, January 2010, and February 2010 VA sent the 
Veteran letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters informed 
the Veteran that VA would assist him in obtaining evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  He 
was advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in his possession to 
the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the May 2006 rating decision, February 2007 
SOC, and July 2010 SSOC explained the basis for the RO's action, 
and the SOC and SSOC provided him with additional periods to 
submit more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been obtained 
and associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter which VA sent to the Veteran.

The RO did not afford the Veteran a VA examination on the basis 
that there is already sufficient medical evidence to decide the 
claim, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court reviewed the criteria for determining 
when an examination is required by applicable regulation and how 
the Board applies 38 C.F.R. § 3.159(c).  The three salient 
benchmarks are: competent evidence of a current disability or 
recurrent symptoms; establishment of an in-service event, injury, 
or disease; and indication that the current disability may be 
associated with an in-service event.  Although the Veteran has 
been diagnosed with rheumatoid arthritis, there is no indication 
that it is associated with an in-service event, as discussed 
below in detail.  Therefore, the Board finds that the evidence of 
record does not trigger the necessity of an examination in order 
to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303(a) (2010).  Service connection may be granted for a 
disease that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there must 
(1) be medical evidence of a current disability; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay 
evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit has stated that competent medical evidence is 
not required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009). 

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

It appears that some of the Veteran's service treatment records 
(STRs) have been lost, and the RO indicated in a May 2010 
memorandum that all efforts to obtain them have been exhausted.  
In the absence of the presumed destroyed service medical records, 
the Board's obligation to explain its findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule, is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

A number of STRs are, however, in the file.  The Veteran's 
enlistment examination, in July 1955, shows no complaint or 
finding referable to arthritis, rheumatism, or other joint 
abnormality.  Similarly, at a re-enlistment examination in 
September 1958, he checked the "No" boxes as to whether he then 
had, or had ever had, arthritis, rheumatism, or bone, joint, or 
other deformity, and the clinical evaluation was negative for any 
such abnormality.


Later, in March 1975 and February 1976, the Veteran completed 
medical history reports indicating he did not then have, and had 
never previously had, arthritis, rheumatism, or bursitis.  In 
addition, he checked that he had not had bone, joint, or other 
deformity.  Clinical evaluations on these dates reported the 
Veteran's spine and other parts of his musculoskeletal system to 
be normal.  Various clinical reports in the file, from 1977 and 
1978, show treatment for disorders unrelated to the 
musculoskeletal system, principally gastrointestinal complaints 
found to involve a duodenal ulcer.

At initial VA primary care treatment in August 2002, nearly 24 
years after his retirement from the Air Force, the Veteran had 
multiple joint pains which were described as being "not of any 
consequence at this time."  He was noted to have a history of 
arthralgias in both shoulders and knees.  At June 2003 VA 
treatment he was noted to have shoulder degenerative disc disease 
of the glenohumeral joints, and right wrist post-traumatic 
osteoarthritis involving the radial-carpal joints and first 
carpal metacarpal joints bilaterally.  The treating physician 
felt that this suggested rheumatoid arthritis and olecranon 
bursitis of the right elbow.  The Veteran denied arthritis in his 
knees.  It was noted that his joints were less painful with the 
use of diclofenac, and that his bursitis had cleared with 
medication.  November 2003 VA treatment notes indicate that the 
Veteran had severe pain intermittently for which he used Vicodin.  
March 2004 VA primary care treatment notes indicate that the 
Veteran had probable rheumatoid arthritis and that he was taking 
diclofenac and Vicodin as needed.  The following month these 
medications were replaced with codeine.

The Veteran underwent a VA rheumatology consultation in May 2004 
at which he was described as hurting for "years".  He said that 
his symptoms had worsened during the recent February to March, 
and he was concerned about his ankles.  The swelling did not 
subside at night and he had stiffness in his pelvic area.  He 
said he did not have upper extremity stiffness, and said his 
hands were a problem years ago but did not hurt at present.  He 
had easy fatigue, only his ankles would swell, and there was skin 
dryness in the left leg which did not improve with ointments.  
The Veteran was diagnosed with polyarticular findings consistent 
with rheumatoid disease, and there were X-ray findings for 
osteoarthritis, which was noted to not be uncommon past the age 
of 35.  The ankle problem was noted to probably be rheumatoid 
arthritis.  He was to be placed on Prednisone to curtail 
synovitis.

June 2004 private treatment records with S.B., M.D., indicate 
that the Veteran's upper extremity problems were most likely due 
to carpal tunnel and were not related to his neck.  Furthermore, 
Dr. B opined that the Veteran's lower extremity problems were 
most likely peripheral sciatic nerve related rather than a 
central problem such as a herniated disc or nerve root 
involvement.  The Veteran was using braces without significant 
improvement.  

At July 2004 treatment with Dr. B, the Veteran complained of pain 
in both shoulders and elbows, slightly worse on the left.  He 
said it was a little worse after activity but was present most of 
the time and at night when he tried to sleep on it.  At times the 
pain was severe, and other times it was constant and aching.  The 
right hand and ulnar three fingers had numbness and some pain and 
discomfort.  On examination, the Veteran had a full range of 
motion in the shoulders with pain at the maximal range of motion 
and internal rotation and forward flexion.  No significant 
crepitus was present and there was no local tenderness.  The 
elbows had full range of motion without pain, and there was no 
tenderness, swelling or crepitus.  X-rays of the shoulders showed 
mild degenerative changes that were a little worse on the left.  
Dr. B's assessment was pain in both shoulders and elbows from 
mild degenerative arthritis and possible cervical radiculopathy, 
and pain and numbness in the right hand from ulnar nerve 
entrapment.  

July 2004 VA hematology and oncology treatment notes show that 
the Veteran had a history of arthritis.  August 2005 VA primary 
care treatment notes indicate that he had osteoarthritis vs. 
rheumatoid arthritis, and that he used Vicodin as needed.  At 
September 2004 treatment with Dr. B it was recommended that the 
Veteran limit activities, stretch, and use ice.  He was planning 
on retiring from the workforce in the spring, and he felt that in 
the meantime he could moderate his workload.

In February 2006 the Veteran had a VA examination for diabetes 
mellitus.  On the examination it was noted that his gait was 
normal, he was able to tandem walk, his joints and muscles were 
symmetric without swelling, masses or deformity, and he had 
normal spine curvature.  There was no tenderness on palpation of 
the joints and no heat, swelling, or masses.  There was a full 
range of motion and movements were smooth without crepitus or 
tenderness, and there was full muscle strength.  The Veteran 
could maintain flexion against resistance without tenderness, and 
could flex and extend the toes. 

The Veteran wrote in a statement submitted with his April 2007 VA 
Form 9 that he was treated for rheumatoid arthritis when he was 
assigned to a supply squadron at Wiesbaden, Germany, from 1965 
through 1968.  In addition, he wrote that he was treated for it 
when assigned to McClellan Air Force Base in California from 1968 
through 1978.

We recognize the sincerity of the arguments advanced by the 
Veteran that his rheumatoid arthritis is service connected.  
However, the resolution of issues that involve medical knowledge, 
such as the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
Veteran's lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson, supra.  However, 
rheumatoid arthritis requires specialized training for a 
determination as to diagnosis and causation, and is therefore not 
susceptible of lay opinions on etiology.  

Overall, the Veteran's post-service medical records do not 
support the his claim of in-service onset of rheumatoid 
arthritis, showing no mention of the condition for many years 
after his military retirement.  The multi-year gap between his 
leaving the Air Force (1978) and the first documented complaint 
of joint pain (2002) is not consistent with a finding of in-
service onset of a chronic disorder.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).

As a lay person, the Veteran is competent to state that he was 
treated for a disorder which he was told was rheumatoid arthritis 
while in the Air Force between 1965 and 1978, .  See Jandreau, 
supra; Buchanan, supra; Davidson, supra.  However, the Board does 
not find his statement to be credible, because it is not 
consistent with the STRs that have been associated with the 
claims file.  As discussed above, in March 1975 and February 1976 
medical history reports the Veteran indicated having never had 
arthritis, rheumatism, or bursitis.  In addition, on examinations 
performed on those occasions his spine and other parts of the 
musculoskeletal system were found to be normal.  The record does 
show that the Veteran has been diagnosed with rheumatoid 
arthritis.  However, there is no other evidence of record, other 
than the Veteran's own assertion, which has been found not to be 
credible, which tends to establish a causal connection between 
his rheumatoid arthritis and active military service.  

Since the evidentiary record does not show that rheumatoid 
arthritis was "noted" during service, service connection is 
also not available on the basis of continuity of symptomatology.  
See 38 C.F.R. § 3.303(b).  Furthermore, the record does not 
indicate that the Veteran was diagnosed with rheumatoid arthritis 
within one year after service, and therefore service connection 
is not available on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309. 

Because the evidence preponderates against the claim of service 
connection for rheumatoid arthritis, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.




ORDER

Service connection for rheumatoid arthritis is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


